Citation Nr: 1029656	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-00 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for right knee disability, 
currently evaluated at 30 percent, to include the issue of a 
rating in excess of 10 percent prior to total knee replacement in 
December 2006.  

2.  Entitlement to an increased rating for left knee disability, 
currently evaluated at 30 percent, to include the issue of a 
rating in excess of 10 percent prior to total knee replacement in 
January 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2006 by the Department of 
Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).

In May 2009, the Board remanded the present claims to the AMC/RO 
for further development.  


FINDINGS OF FACT

1.  Following right knee replacement in December 2006, the 
Veteran was assigned 100 percent ratings for convalescence and 
pursuant to the rating schedule effective from December 2006 to 
February 1, 2008, after which a 30 percent schedular evaluation 
was assigned.  

2.  Following left knee replacement in January 2008, the Veteran 
was assigned 100 percent ratings for convalescence and pursuant 
to the rating schedule effective from January 2008 to March 1, 
2009, after which a 30 percent schedular evaluation was assigned.  

3.  At no time was right knee or left knee flexion limited to 45 
degrees or less, nor was right knee or left knee extension 
limited to 5 degrees or more.  

4.  Prior to the respective total knee replacements, the 
Veteran's left and right knees were productive of pain on motion, 
and limitation of motion.  

5.  Prior to the respective total knee replacements, the 
Veteran's left and right knees were productive of slight 
instability.  

6.  Following the respective total knee replacements, severe 
painful motion or weakness, arthritis, ankylosis, limitation of 
extension of 30 degrees or more or limitation of flexion to 15 
degrees or more, were not present, nor did the Veteran require 
the permanent usage of crutches.  


CONCLUSIONS OF LAW

1.  Prior to December 2006, the criteria for a 10 percent rating 
for limitation of flexion of the right knee are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 
(2009).

2.  Prior to December 2006, the criteria for a 10 percent rating 
for limitation of extension of the right knee are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 
(2009).

3.  Prior to December 2006, the criteria for a 10 percent rating 
for painful limitation of motion of the right knee are met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003 
(2009).  

4.  Prior to December 2006, the criteria for a 10 percent rating 
for right knee instability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
Diagnostic Codes 5003, 5257 (2009).

5.  From February 2008, the criteria for a schedular rating in 
excess of 30 percent for right knee disability are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5055 (2009).  

6.  Prior to January 2008, the criteria for a 10 percent rating 
for limitation of flexion of the left knee are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 
(2009).

7.  Prior to January 2008, the criteria for a 10 percent rating 
for limitation of extension of the left knee are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 
(2009).

8.  Prior to January 2008, the criteria for a 10 percent rating 
for painful limitation of motion of the left knee are met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003 
(2009).  

9.  Prior to January 2008, the criteria for a 10 percent rating 
for left knee instability are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a 
Diagnostic Codes 5003, 5257 (2009).

10.  From March 2009, the criteria for a schedular rating in 
excess of 30 percent for left knee disability are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5055 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claim Assistance Act, 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159, sets out VA's duty to notify and assist, upon 
receipt of a claim for benefits.  Letters dated in January 2006 
and May 2008 from the RO provided the Veteran with an explanation 
of the type of evidence necessary to establish an increased 
rating, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.  The 
letters explained that the evidence must demonstrate a greater 
level of disability than previously assessed, to establish an 
increased evaluation.  The letters also indicated that statements 
from the Veteran's doctor, containing physical and clinical 
findings, and the results of any laboratory tests or x-rays could 
support his increased rating claim.  Moreover, both the April 
2003 and June 2008 letters requested the Veteran furnish any VA 
or private treatment dates related to his claim.  

The foregoing letters, and the November 2006 Statement of the 
Case (SOC), adequately explained what evidence would warrant a 
higher rating, as required by the Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), decision.  Further, the SOC contained the 
specific rating criteria from Diagnostic Code 5257, 5260 and 
5261, as well as other relevant regulations.  Essentially, the 
SOC provided the Veteran sufficient information regarding the 
evidence that is considered in assigning a disability rating.  
Although, the aforementioned documents were not provided prior to 
the March 2006 rating decision on appeal, the Veteran has been 
represented by a service organization, which is very familiar 
with the elements necessary to establish claims of this nature, 
throughout the pendency of his appeal.  What is more, the Veteran 
has been allowed an opportunity to submit additional evidence in 
support of his claim (which he did), and his claim thereafter 
readjudicated based on these submissions.  Accordingly, the Board 
finds any notice deficiency, or error with respect to timing, to 
be harmless and non-prejudicial to the Veteran.  

The Board also finds that all necessary development of evidence 
has been completed.  VA has obtained the Veteran's service, VA 
and private treatment records, and the Veteran has not identified 
any additional records that VA should seek to obtain on his 
behalf.  Moreover, the Veteran's request for a hearing has been 
honored and he has been provided appropriate VA examinations 
related to his claims.  What is more, the AMC/RO has fully 
complied with the Board's May 2009 remand instructions.  
Consequently, the Board has no notice of any additional relevant 
evidence not of record, and finds VA made all reasonable efforts 
to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance with the development of 
evidence is required.

Increased Rating Criteria

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

The criteria for disability ratings based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 5260.  
This provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10-percent 
rating is warranted where flexion is limited to 45 degrees.  A 
20-percent rating is warranted where flexion is limited to 30 
degrees.  A 30-percent rating is warranted where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable rating 
is warranted where extension of the knee is limited to 5 degrees.  
A 10-percent rating is warranted where extension is limited to 10 
degrees.  A 20-percent rating is warranted where extension is 
limited to 15 degrees.  A 30-percent rating is warranted where 
extension is limited to 20 degrees.  Limitation of extension to 
30 degrees warrants the assignment of a 40-percent disability 
rating.

Diagnostic Code 5257 provides a 10-percent rating for slight knee 
impairment with recurrent subluxation or lateral instability.  A 
20-percent rating is assigned for moderate impairment, and a 30-
percent rating for severe impairment of this nature.  

Diagnostic Code 5003, provides for 10 percent rating for each 
major joint (e.g. the knee) effected by painful limitation of 
motion that is not otherwise compensable under the appropriate 
diagnostic code for that joint based on limitation of motion. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, following 
the prosthetic replacement of the knee joint, a 100-percent 
rating is warranted for one year following implantation of the 
prosthesis.  Thereafter, a 60-percent rating is assigned for a 
knee replacement, with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity; otherwise 
the disability is evaluated based on intermediate degrees of 
residual weakness, pain or limitation of motion rated by analogy 
to ankylosis, or Diagnostic Code 5261 (limitation of extension) 
or 5262 (impairment of the tibia and fibula), with 30-percent 
being the minimum rating assigned.  

Additionally, VA may assign separate disability ratings for 
limitation of flexion, limitation of extension, and instability 
when the facts warrant it, and the rating for an orthopedic 
disorder should reflect any functional limitation which is due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The Board notes, however, that the Court has held that section 
4.40 does not require a separate rating for pain, but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

As an initial matter, it is observed that prior to the knee 
replacement surgeries that occurred for the right knee in 
December 2006, and for the left knee in January 2008, each knee 
was rated as 10 percent disabling.  The precise basis for that 
evaluation, however, has not been made clear.  (That is, whether 
the basis for the RO's action was limitation of flexion or 
limitation of extension or some other consideration is not 
obvious).  As such, without intending to reduce any evaluation, 
the Board will identify the precise basis for the disability 
evaluation it considers appropriate for each knee, prior to the 
individual knee replacement surgeries, within the appeal period, 
and then the evaluation it considers appropriate following the 
reductions from 100 percent.  

Right Knee Disorder

As has been previously noted, the Veteran's claim for an 
increased rating for a right knee disorder, rated at 10-percent, 
was denied in a March 2006 rating action, and he perfected an 
appeal related to this denial.  During the pendency of the 
Veteran's appeal, he underwent right knee replacement surgery in 
December 2006.  As such, he was assigned 100 percent ratings from 
that date until February 1, 2008, for convalescence and pursuant 
to the rating schedule.  From February 2008, he was assigned a 30 
percent evaluation.   

A September 2005 VA treatment record shows the right knee as 
stable and without any episode of locking, yet the Veteran wore 
bilateral knee braces, to prevent giving way, and reported 
experiencing bilateral knee pain.  The VA physician examined the 
Veteran's knee, documenting varus deformity, crepitus, (i) 
flexion from 5-to-120 degrees and (ii) extension to 5 degrees.  
On x-ray, both knees were severely arthritic but without fracture 
or dislocation.  At this time, the Veteran was prescribed 
bilateral knee steroid injections and referred for follow-up knee 
replacement treatment.  

At an October 2005 VA examination, the Veteran provided an 
account of constant sharp right knee pain, resulting in sleep 
disturbances and an inability to walk, stand or drive.  On 
examination, his right knee was abnormal, having boney 
hypertrophy, joint effusion and crepitus.  At this time, pain 
free right knee (i) flexion was from 0-to-70 degrees and (ii) 
extension to 5 degrees, with repetitive testing resulting in 
additional (although not clearly identified) limitation of range 
of motion, pain, fatigue, weakness, lack of endurance and 
incoordination.  The examiner also noted the Veteran's usage of 
bilateral knee braces and a cane, which reportedly failed to aid 
his knee symptoms.  Ultimately, the examiner diagnosed right knee 
degenerative joint disease, and opined that the Veteran no longer 
worked as a famer, in part, because of his right knee symptoms.  

In October 2005, the Veteran sought VA treatment for right knee 
pain, which he reported was constantly present with walking.  On 
examination, bilateral knee crepitus and some pain on motion were 
noted; however, a range of motion finding was not provided.  

A January 2006 VA rheumatology consultation note documents the 
Veteran's account of severe right knee arthritis, pain and 
morning stiffness.  The VA physician observed bilateral 
crepitance, with bony enlargements and asymptomatic Baker's 
cysts.  Further, the VA physician reported that steroid 
injections were ineffective and refilled the Veteran's 
prescription pain medication.

In July 2006 at a VA treatment, the Veteran reported increasingly 
severe pain, as his knee replacement had been postponed.  The VA 
physician found the right knee tender to palpation in all three 
compartments and noted (i) flexion from zero-to-90 degrees and 
(ii) full extension.  

At another VA examination, in September 2006, the Veteran 
provided an identical account of right knee symptoms, as 
documented in previous treatment records.  Right knee crepitus, 
without ankylosis, (i) flexion from zero-to-110 degrees, and (ii) 
full extension were documented on physical examination.  
Moreover, repetitive testing did not result in fatigue or 
incoordination, but pain and weakness did limit range of motion.  
The examiner also indicated there was tenderness on the medical 
and lateral aspects of the knee.  The diagnosis was degenerative 
joint disease.  

In December 2006, the Veteran underwent a total right knee 
replacement.  Thereafter, he was assigned a 100 percent 
evaluation until February 2008.  Consistent with the Board's 
remand instructions, the Veteran underwent a VA examination, in 
July 2009.  During this examination interview, the Veteran 
reported an inability to kneel or walk long distances because of 
knee pain.  The examiner found no abnormalities on physical 
examination, noting (i) pain free flexion from zero-to-95 degrees 
and (ii) full extension.  Additionally, repetitive right knee 
testing caused no additional loss of range of motion, although 
pain was noted.  This examination report also reflects the 
Veteran's usage of a cane, his inability to stand or walk for 
"more than a few minutes," and the examiner's opinion that 
occupational activities were impacted significantly, at least in-
part, due to right knee pain and other symptoms.  

Upon reviewing the evidence of record, the Board finds sufficient 
evidence to establish a 10 percent evaluation for painful 
limitation of motion, and a separate 10 percent evaluation for 
instability for the period prior to December 2006.  

It is observed that an October 2005 VA examination report, 
indicating pain free flexion limited to 70 degrees, documented 
the greatest limitation of right knee flexion during the period 
under review.  In fact, although right knee flexion was noted as 
being limited to 90 degrees at a July 2006 VA treatment, a 
September 2006 VA treatment record reflects flexion limited only 
to 110 degrees.  Essentially, prior to his December 2006 total 
knee replacement, there is no evidence of right knee flexion 
limited to at least 45 degrees, as to warrant a compensable 
rating for limitation of flexion.  See Diagnostic Codes 5003, 
5010, 5260.  Similarly, there is no record reflecting limitation 
of extension to 10 degrees as would warrant a compensable 
evaluation under Diagnostic Code 5261 for limitation of 
extension.  The record is clear, however, in its documentation of 
painful, limited (albeit noncompensable) motion, due to 
degenerative arthritis.  As such, the record supports a 10 
percent evaluation under Diagnostic Code 5003, prior to December 
2006.  

The Board also finds sufficient evidence to establish the 
Veteran's entitlement to a separate disability rating for right 
knee instability, under Diagnostic Code 5257, prior to December 
2006.  The medical evidence of record, including an October 2005 
VA examination, documented the Veteran's usage of a knee brace 
for stability.  Moreover, the September 2006 VA examiner noted 
the presence of tenderness and weakness associated with the 
medial and lateral aspects of the Veteran's right knee.  In view 
of this, it is reasonable to conclude that a separate 10 percent 
evaluation under Diagnostic Code 5257, for slight instability is 
warranted.  

On and after February 1, 2008, the evidence of record indicates 
that a rating in excess of 30 percent is not warranted.  Although 
the Veteran reported pain associated with his right knee, the 
Veteran's July 2009 VA examiner noted the absence of any right 
knee weakness, giving way, deformities, stiffness, effusion or 
inflammation.  There is also no evidence of right knee ankylosis 
or any malfunction of the tibia and fibula, and the Veteran's 
extension was full and pain free flexion was only limited to 95 
degrees.  Essentially, following the Veteran's total right knee 
replacement, there is no evidence of chronic severe painful 
motion or weakness or any of the analogous disorders provided in 
the Diagnostic Code, as to warrant a 60 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5505.  Therefore, on and after 
February 1, 2008, a rating in excess of 30 percent is denied, for 
a right knee disorder, status post total knee replacement.

Left Knee

As has been previously noted, the Veteran's claim for an 
increased rating for a left knee disorder, rated at 10-percent, 
was denied in a March 2006 rating action, and he perfected an 
appeal related to this denial.  During the pendency of this 
appeal, the knee was replaced, and 100 percent ratings assigned 
from January 2008 to March 1, 2009, for purposes of convalescence 
and under the rating schedule.  On and after March 1, 2009, a 30 
percent schedular rating for a left knee disorder, status post 
total left knee replacement was assigned.  

A September 2005 VA treatment record shows that while the knee 
was described as  stable and without episode of locking, the 
Veteran wore bilateral knee braces, to prevent giving way, and 
sought treatment at this time for bilateral knee pain.  The VA 
physician examining the Veteran's knees documented varus 
deformity, crepitus, (i) flexion from 5-to-120 degrees and (ii) 
extension to 5 degrees.  On x-ray, both knees were severely 
arthritic but without fracture or dislocation.  At this time, the 
Veteran was prescribed bilateral knee steroid injections and 
referred for follow-up knee replacement treatment.  

When examined for VA purposes, in October 2005, the Veteran 
indicated his left knee symptoms began "a few years" prior, 
producing flare-ups that prevented him from functioning.  
Although there is no evidence of record confirming this account, 
the Veteran also indicated that "the physicians recommended 
...staying off...[the] left knee for over 300 days last year."  On 
examination, the left knee was abnormal, with locking pain, joint 
effusion, crepitus and boney hypertrophy.  Pain free left knee 
(i) flexion was from 0-to-60 degrees and (ii) extension was full, 
with repetitive testing resulting in that limitation of flexion 
to 60 degrees, pain, fatigue, weakness, lack of endurance and 
incoordination, (although not otherwise described).  The examiner 
also noted the Veteran's usage of bilateral knee braces and a 
cane, which failed to aid his knee symptoms.  Ultimately, the 
examiner diagnosed the Veteran with left knee degenerative joint 
disease.  

The Veteran's continued left knee treatment is further documented 
in a January 2006 VA rheumatology consultation note, documenting 
the Veteran's account of severe left knee arthritis, pain and 
morning stiffness.  On examination, bilateral crepitance with 
bony enlargements, and an asymptomatic Baker's cyst were 
observed.  At this time, the VA physician documented the report 
of steroid injections being ineffective and refilled the 
Veteran's prescription pain medication.

At another VA examination, in September 2006, the Veteran 
conveyed his account of left knee pain, swelling, weakness, 
stiffness and some occasions where the knee would "buckle and/or 
lock up."  Left knee crepitus, without ankylosis, (i) flexion 
from zero-to-110 degree, and (ii) full extension were documented 
on physical examination.  Moreover, repetitive testing did not 
result in fatigue or incoordination, but pain and weakness did 
limit range of motion.  Tenderness and weakness were noted about 
the medical and lateral aspects of the knee, and the diagnosis 
was left knee osteoarthritis.  

Aside from records documenting continued complaints of pain, the 
next substantive treatment record related to the Veteran's left 
knee disorder is a January 2008 VA surgical report, documenting 
his total left knee replacement.  Thereafter, the Veteran's knee 
was evaluated as 100 percent until March 2009.  Subsequently, the 
was examined for VA purpose in July 2009, where he reported an 
inability to kneel or walk long distances because of knee pain.  
The examiner, however, found no abnormalities on physical 
examination, noting (i) pain free flexion from zero-to-110 
degrees and (ii) full extension.  Additionally, repetitive left 
knee testing caused no additional loss of range of motion, 
although pain was noted.  This examination report also reflects 
the Veteran's usage of a cane, although the examiner's diagnosis 
was left total knee replacement with only "mild loss of 
function."  

Prior to January 2008, and the total knee replacement, the 
greatest limitation of left knee flexion was to 60 degrees.  See 
VA Examination Report, October 4, 2005.  What is more, the 
Veteran's flexion was only limited to 120 degrees, at his 
September 2005 VA examination, and to 110 degrees, at his 
September 2006 VA examination.  As the evidence of record fails 
to document the Veteran's left knee flexion being limited to at 
least 45 degrees, a compensable rating for left knee limitation 
of flexion is not warranted.  See Diagnostic Code 5260.

Similarly, the evidence fails to reflect the presence of 
limitation of extension to 10 degrees as to warrant a compensable 
evaluation for that impairment under Diagnostic Code 5261.  
Nevertheless, there is shown painful limitation of motion of this 
major joint.  Since it is otherwise non-compensable under the 
appropriate diagnostic codes, it warrants a 10 percent evaluation 
under Diagnostic Code 5003.  Furthermore, the Board finds 
sufficient evidence to establish the Veteran's entitlement to a 
separate disability rating for left knee instability, under 
Diagnostic Code 5257, as a separate compensable ratings may be 
assigned for a knee disorder, if there is both instability under 
Diagnostic Code 5257, and arthritis which causes limitation of 
motion under Diagnostic Codes 5260 or 5261.  See VAOPGCPREC 23-
97.  

This conclusion is based on the October 2005 VA examination 
report that mentioned the Veteran's usage of a knee brace for 
stability, as well as the September 2006 VA examiner's comments 
regarding the presence of tenderness and weakness associated with 
the medial and lateral aspects of the Veteran's left knee.  In 
view of this, it is reasonable to conclude that a slight 
instability has been shown, as to warrant a separate 10 percent 
evaluation under Diagnostic Code 5257.  Accordingly, the Veteran 
is entitled to a separate 10 percent disability rating, and no 
more, for his left knee disorder, based on instability, prior to 
January 2008.  

The Board has considered other possibly applicable Diagnostic 
Codes, but the evidence of record does not reflect any left knee 
ankylosis; symptomatic removal of the semilunar cartilage; 
impairment of the tibia and fibula; or genu recurvatum necessary 
for consideration of other diagnostic codes.  

On and after March 1, 2009, a rating in excess of 30 percent is 
not warranted for a left knee disorder, status post total knee 
replacement.  See 38 C.F.R. § 4.71a, 5055.  Although the Veteran 
reported pain associated with his left knee, at the July 2009 VA 
examination, the examiner noted no knee weakness, giving way, 
deformities, stiffness, effusion or inflammation.  What is more, 
the examination report specifically indicated the Veteran was 
able to complete household chores; shop; maintain his own 
hygiene; drive; and, travel, with the loss of function described 
as only 'mild."   There is also no evidence of left knee 
ankylosis,  or any malfunction of the tibia and fibula, with 
range of motion present from full extension to pain free 110 
degrees flexion.  Ultimately, following the Veteran's total left 
knee replacement, there is no evidence of chronic severe painful 
motion or weakness or any of the analogous disorders provided in 
rating schedule, as to warrant a 60 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5505.  Therefore, on and after 
March 1, 2009, a rating in excess of 30 percent for left knee 
disability, status post total knee replacement, is denied.  


Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the respective disability ratings that have 
been assigned contemplate the level of impairment reported by the 
Veteran and there is no aspect of the Veteran's disabilities that 
is not contemplated by the schedular criteria.  Moreover, there 
is no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, for which the Veteran has not been compensated 
or that is not contemplated in the respective ratings assigned, 
as to take this matter outside the norm and to warrant an 
extraschedular rating.  Once again, the Board, having considered 
both the Veteran's reports of impairment and the medical evidence 
of record, concludes that the rating schedule contemplates this 
loss of working time, due to exacerbations, which is commensurate 
with the Veteran's level of disability.  See 38 C.F.R. § 4.1.  
See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

A rating in excess of 10 percent for limitation of motion of the 
right knee, prior to December 2006, is denied.  

Entitlement to a separate 10 percent rating for slight 
instability of the right knee prior to December 2006, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a schedular evaluation in excess of 30 percent for 
right knee disability, after February 2008, is denied.  

A rating in excess of 10 percent for limitation of motion of the 
left knee, prior to January 2008, is denied.  

Entitlement to a separate 10 percent rating for slight 
instability of the left knee prior to January 2008, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.  

Entitlement to a schedular evaluation in excess of 30 percent for 
left knee disability, after February 2008, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


